DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application (amended claims filed on 6 August 2018) contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, 4-5, 9, 15, 21, 23, 28, 31, 33, 35-36, 39, 42, and 48, drawn to methods for treating a FMR-1-inactivation-associated disorder in a subject in need thereof comprising: administering to the subject a therapeutically effective amount of an epigenetic modulator of FMR-1 and identifying a subject having said disorder.
Group II, claims 88 and 94, drawn to a method of identifying epigenetic modulators of FMR-1.
Lack of Unity – No Special Technical Feature over the Prior Art
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of an epigenetic modulator of FMR-1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bagni (Bagni C, et al. The Journal of Clinical Investigation; 2012 Dec 3; 122(12):4314-22).

Therefore, Bagni clearly anticipates, before the time of filing, a method for treating a FMR-1-inactivation-associated disorder by administering a therapeutically effective amount of an epigenetic modulator of FMR-1 to a subject in need thereof to restore (or reactivate) FMR-1 activity, and thus, there is no special technical feature as defined by PCT Rule 13.2 as the common feature linking Groups I-II does not define a contribution over the prior art.

Response Required
In view of a lack of unity in the absence of a special technical feature required for co-examination, restriction is required because there is no unity of invention or inventive step. 
A single group must be elected. 

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to the following patentably distinct species in each of (i) and (ii) and (iii) and (iv) set forth below:
i) alternative FMR-1-inactivation-associated disorders, recited in claim 2;
ii) alternative epigenetic modulators comprising:
	a) a DNA methyltransferase inhibitor, recited in claims 4-5, or
	b) a histone methyltransferase inhibitor, recited in claims 4 and 9, or
	c) a histone ubiquitin ligase inhibitor, recited in claim 15, or
	d) a histone deacetylase inhibitor, recited in claim 19, or
	e) a histone demethylase inhibitor, recited in claim 21, or
	f) an inhibitor of an histone acetylation active mark recited in claim 23, or
	g) an inhibitor of a histone trimethylation active mark recited in claim 23;
NOTICE: Applicant’s election from (iii) below MUST correspond to applicant’s election from (ii) above, that is to say, for example, if applicant elects (iii)(a) it must correspond with applicant’s election of the elected target epigenetic modulator of (ii) above.
iii) alternative type of epigenetic modulators comprising: 
a) a nucleic acid, recited in claim 28 or selected from Table 2, p. , or
b) a single polypeptide, recited in claim 31 or 
c) a single antibody, recited in claim 31 or
c) a single small molecule inhibitor selected from Table 1, p. 15, recited in claim 33;
iv) alternative methods for identifying and/or diagnosing a subject having an FMR-1-inactivation-associated disorder, recited in claims 35 and 39. 

Applicant is required under 35 U.S.C. 121 and 372 to elect a single disclosed species from each of (i) and (ii) and (iii) and (iv) above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. NOTICE:  For the sake of clarity, applicant must elect the type of inhibitor molecule from (iii) above that is to be directed against the corresponding above-elected target epigenetic modulator from (ii) above. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  claims 1 and 88. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Rejoinder of Product and Process Claims
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                
          
/KEVIN K HILL/Primary Examiner, Art Unit 1633